Citation Nr: 1754308	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-28 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral elbow disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic headaches.  

4.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These claims were previously remanded in March 2014 to provide the Veteran with the opportunity to testify before a Veterans Law Judge.  Subsequently, in December 2015, the Veteran present testimony via live videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing is also associated with the record.  Thereafter, the Board remanded this claim in July 2016 for additional development.  The claims have been properly returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issues of entitlement to service connection for bilateral elbow, bilateral shoulder, and headache disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 rating decision the RO denied service connection for bilateral shoulder, bilateral elbow, and chronic headache disorders.  The Veteran did not perfect an appeal within the applicable time period and did not submit new and material evidence within one year.

2.  The evidence received since the June 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims of entitlement to service connection for bilateral shoulder, bilateral elbow, and chronic headache disorders.

3.  At its highest level, the Veteran's hearing loss was level III hearing acuity in the bilateral ears.

CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for a bilateral shoulder disorder, a bilateral elbow disorder, and chronic headaches, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

2.  The evidence received since the June 2008 rating decision is new and material as to the claims of service connection for a bilateral shoulder disorder, a bilateral elbow disorder, and chronic headaches, and the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 2008 rating decision, the RO denied service connection for bilateral shoulder, bilateral elbow, and headache disorders because the evidence did not show diagnoses of the conditions or a relationship to service or a service-connected disorder.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.


Evidence of record at the time of the June 2008 decision includes the following: 
1) the Veteran's April 2007 claim, which claimed service connection for bilateral shoulder and bilateral elbow conditions on a direct theory of entitlement, and service connection for chronic headaches as secondary to a neck condition; 
2) treatment records from Dr. RP from January 2000 to August 2006 showing a history of radiculopathy with recurrence of symptoms in relation to the Veteran's cervical spine disorder; 3) treatment records from the Headache and Pain Center from December 2003 to April 2005 showing pain radiating form the Veteran's cervical spine disorder and that the Veteran underwent a cervical facet block to treat right and left occipital neuralgia and occipital tension headache; 4) a February 2008 note from Dr. EGS, who noted the Veteran had a lengthy history of neck pain, and provided treatment notes from the 1990s showing cervical radiculopathy; 5) a detailed chronological list of events during service and post-service describing upper extremity and headache symptoms since service; 6) a March 2008 letter from Dr. OWL discussing how the Veteran developed radicular symptoms in his upper extremities and noting that the Veteran had shoulder symptoms that were not radicular in nature; and 7) various other records describing headache and upper extremity symptoms.  

Evidence of record at the time of the 2008 decision includes newly submitted private treatment records, VA treatment records, and the Veteran's statements, to include his September 2010 claim in which he states that his bilateral elbow, bilateral shoulder, and headache disorders are secondarily related to his cervical spine disorder.  Also newly of record is an October 2017 Board decision granting service connection for a cervical spine disability.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not of record with VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - the disability that the Veteran claims his disorders are proximately due to, the result of, or aggravated by, is now service-connected.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened. 

II.  Claim for an Increased Evaluation

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for bilateral hearing loss.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded audiology examinations in October 2012 and February 2017.  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in February 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Finally, the audiology evaluation also included the Veteran's subjective complaints about his disability, to include the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On most recent remand, the RO was directed to obtain outstanding VA treatment records, private treatment records, and provide the Veteran with an updated audiology examination.  The examination was provided in February 2017.  Updated VA treatment records were obtained, and the Veteran was sent a letter requesting outstanding private treatment records.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran requests a higher initial disability rating for his bilateral hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

The Veteran presented for his first VA examination for bilateral hearing loss in October 2012.  Then, functional limitations were described as the Veteran being unable to hear well.  

On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
75
75
LEFT
20
35
75
85

Speech audiometry revealed speech recognition ability of 94 percent in the bilateral ears.  The pure tone threshold average was 58.75 decibels in the right ear and 53.75 decibels in the left ear.  The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons.  Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86.  Thus, application of Table VI is appropriate.  Application of Table VI shows hearing acuity of II in the right ear and hearing acuity of I in the left ear.  Application of these values to Table VII yields a noncompensable evaluation.   

Next, of record is a January 2014 audiological evaluation conducted by VA.  Both air and conduction testing was conducted, yielding puretone thresholds as required by 38 C.F.R. § 4.85.  However, the audiologist tested speech discrimination using the NU-6 test rather than the Maryland CNC.  The Board is unable to use this examination for rating purposes because an examination for hearing impairment for VA purposes must include a controlled speech discrimination test conducted under the Maryland CNC.  The Board is not able to use this audiological evaluation for rating using only the puretone threshold averages because the results do not fall under the detailed requirements in 38 C.F.R. §§ 4.85(c) or 4.86.  

In the December 2015 hearing, the Veteran testified he has received hearing aids for his bilateral hearing loss.  Because this indicated that his bilateral hearing loss may have worsened, the Board remanded the claim for a new examination.  

VA provided a new examination in February 2017.  Then, functional limitations were described as the Veteran being unable to hear well.  

On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
80
90
LEFT
25
55
80
100

Speech audiometry revealed speech recognition ability of 88 percent in the bilateral ears.  The pure tone threshold average was 60 decibels in the right ear and 6decibels in the left ear.  The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons.  Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86.  Thus, application of Table VI is appropriate.  Application of Table VI shows hearing acuity of III in the right ear and hearing acuity of III in the left ear.  Application of these values to Table VII yields a noncompensable evaluation.   

In both valid VA audiology tests, the hearing acuity bilaterally did not rise to a compensable level under Table VII.  VA treatment records throughout the period on appeal do not contain any audiometric testing; rather, they indicated the provision and maintenance of hearing aids.  Accordingly, an initial compensable evaluation is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluation addressed the functional effects of the Veteran's hearing loss by noting the Veteran reported difficulty understanding people in communication situations.  See Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not argued that he has any symptoms that are not expressly contemplated by the rating schedule.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms. Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened.

New and material evidence having been received, the claim for service connection for a bilateral elbow disorder is reopened.

New and material evidence having been received, the claim for service connection for a chronic headache disorder is reopened.

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

Remand is necessary for the reopened claims of entitlement to service connection for bilateral shoulder, bilateral elbow, and headache disorders.  No VA examination was provided to the Veteran.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the evidence of record demonstrates current disability of headaches and upper extremity symptoms, most commonly referred to as radiculopathy.  However, the record is unclear whether the radiculopathy notations are in reference to the shoulders, the elbows, or to some other portion of the Veteran's upper extremities.  Furthermore, the Veteran was diagnosed with right and left occipital neuralgia and occipital tension headache in 2005, and underwent cervical facet injections and bilateral occipital nerve blocks.  In any event, the evidence suggests that the Veteran's upper extremity and headache symptoms may be associated with his service-connected cervical spine disorder.  Accordingly, the Board finds that examinations are warranted to ascertain the nature and etiology of his conditions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral shoulder, bilateral elbow, and headache disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide a diagnosis of each bilateral shoulder, bilateral elbow, and headache disorders the Veteran has.

b.  The examiner must provide an opinion regarding each diagnosed shoulder, elbow, and headache disorder, whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder had onset in or is otherwise related to the Veteran's military service.  

c.  The examiner must provide an opinion regarding each diagnosed shoulder, elbow, and headache disorder, whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder was caused by the Veteran's service-connected cervical spine disability. 

d.  The examiner must provide an opinion regarding each diagnosed shoulder, elbow, and headache disorder, whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder was aggravated by the Veteran's service-connected cervical spine disability. 

The examiner must comment upon the following:  1) the STRs; 2) the multiple lay statements of record; 3) a June 1969 VA examination report; and a 4) a September 2013 private medical opinion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


